[Cite as Worthington v. Ohio Dept. of Rehab. & Corr., 2010-Ohio-4970.]

                                                       Court of Claims of Ohio
                                                                                 The Ohio Judicial Center
                                                                         65 South Front Street, Third Floor
                                                                                    Columbus, OH 43215
                                                                          614.387.9800 or 1.800.824.8263
                                                                                     www.cco.state.oh.us




DAVID WORTHINGTON

       Plaintiff

       v.

OHIO DEPARTMENT OF REHABILITATION AND CORRECTION

       Defendant

            Case No. 2008-01383

Judge Clark B. Weaver Sr.
Magistrate Matthew C. Rambo

JUDGMENT ENTRY




        {¶ 1} On July 26, 2010, the magistrate issued a decision recommending
judgment for plaintiff in the amount of $7,025.
        {¶ 2} Civ.R. 53(D)(3)(b)(i) states, in part: “A party may file written objections to
a magistrate’s decision within fourteen days of the filing of the decision, whether or not
the court has adopted the decision during that fourteen-day period as permitted by
Civ.R. 53(D)(4)(e)(i).” No objections were filed.
        {¶ 3} The court determines that there is no error of law or other defect evident
on the face of the magistrate’s decision. Therefore, the court adopts the magistrate’s
decision and recommendation as its own, including findings of fact and conclusions of
law contained therein.
        {¶ 4} Judgment is rendered for plaintiff in the amount of $7,025 which includes
the filing fee paid by plaintiff. Court costs are assessed against defendant. The clerk
shall serve upon all parties notice of this judgment and its date of entry upon the journal.
Case No. 2008-01383                  -2-                   JUDGMENT ENTRY


                                    _____________________________________
                                    CLARK B. WEAVER SR.
                                    Judge

cc:


Jennifer A. Adair                     Richard F. Swope
Assistant Attorney General            6480 East Main Street, Suite 102
150 East Gay Street, 18th Floor       Reynoldsburg, Ohio 43068
Columbus, Ohio 43215-3130

MR/cmd
Filed September 13, 2010
To S.C. reporter October 12, 2010